DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Champion (US 2006/0183520 A1) discloses a method comprising: setting up a stability enhancement environment (fig. 1) comprising a first stability enhancement component (2) placed adjacent to a recreational animal foot (para. [0024]); guiding the recreational animal onto the first stability enhancement component for a first predetermined time interval (para. [0025]), analyzing a set of factors relating to observations of the recreational animal on the first stability enhancement component (para. [0011]).
Furthermore, both Rohaly et al. (US 2014/0104395 A1) and Lidtke et al. (US 2009/0036811 A1) are in the field of capturing and analyzing footprints.
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the method being a method of improving a recreational animal's stability, the set of factors comprising at least one of a relaxation factor or a comparison with a previous use of a previous stability enhancement environment; determining that adjustment of the stability enhancement environment is needed; and adjusting the stability enhancement environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647